DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7080958 to Morris.
Re: claims 1 and 9.  Morris shows in figures 5A-5C a shock absorbing apparatus for use with a pile driving and/or pile pulling vibratory device and a carrying member for supporting the vibratory device, the shock absorbing apparatus comprising:
a base portion 26 adapted for connection to the vibratory device;
an outer housing section 28 supported by a carrying member, wherein tension loads are applied to the carrying member 14;
a first shock-absorbing assembly or lower elements 32 connected between the outer housing section 28 and the base portion 26 for absorbing the vibratory action or force generated by the vibratory device for a first tension load with a selected range as the outer housing section is raised as disclosed in col. 6 lines 26-46; 
a second shock-absorbing assembly or upper elements 32 for absorbing the vibratory action or force generated by the vibratory device for an additional tension load greater than the selected range of tension load as the outer housing section continues to be raised as disclosed in col. 6 lines 41-49; and 
a third shock-absorbing assembly 36 separate from the second shock-
absorbing assembly or upper elements 32 operative to begin absorbing vibratory action or force generated by the vibration device for the additional tension load following initial operation of the second shock absorbing assembly as described in col. 6 lines 50-57, providing a shock absorbing transition between the first and additional tension loads and operation of the first and second shock absorbing assemblies.
	Re: claim 2.  Morris shows in figure 4 the apparatus including support elements 34 as shown and labeled located on the opposing ends of the shock absorbing apparatus for supporting the first shock absorbing assembly or lower elements 32.

[AltContent: textbox (Support elements)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    442
    522
    media_image1.png
    Greyscale



	Re: claim 3.  Morris shows in figures 5A-5C the limitation wherein the second shock absorbing assembly includes a first plurality of elastomeric members or upper elements 32 as described in col. 5 lines 24-26 which are supported within the outer housing section so as to begin stretching to absorb increasing load greater than the selected range of tension load.

	Re: claim 4.  Morris shows in figures 5A-5C the limitation wherein the third shock absorbing assembly includes a plurality of elastomeric members or the arc portion of element 36 and the flat base portion of element 36 supported within the outer housing section for providing a shock absorbing transition between action of the first and second shock absorbing assemblies.  Examiner notes that claim 1 of Morris describes element 36 (i.e. the compression element) as being formed of an elastomeric material.
	Re: claim 5. Morris shows in figure 3 a T-plate 30 and one of the perpendicular side portions connected element 30 having an open center area attached to the outer housing section 28 or particularly slidably attached, as best understood, and a crossbar 38 extending through the open center area as shown in figure 6B and mounted so that it does not move with the outer housing section until the T-plate is locked by the   crossbar 38.
	Re: claim 6.  Morris shows in figures 3 and 5A-5C the limitation wherein the first plurality of elastomeric members or lower elements 32 are supported on an internal upper plate or plates 34, and the second plurality of elastomeric members or the arc portion of element 36 and the flat base portion of element 36 are supported on an internal lower plate 38 or plates and wherein the first plurality of elastomeric members begins to stretch to absorb force before the second plurality of elastomeric members begin to stretch to absorb force as shown going from figure 6A to 6C, wherein the first and second pluralities of elastomeric members are configured to provide a transition over a wide range of load. 
	Re: claim 10.  Morris shows in figures 5A-5C a safety pin or flange portion of 40 which prevents further travel of the outer housing section in the event that the first and second pluralities of elastomeric members fail or shear.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  the phrase “for the additional tension load’ ” in line 4 from the bottom of claim 1 should be changed to remove the apostrophe after the word load.  The remaining claims are objected to due to their dependency from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “elastomeric members associated with the lower T-plate” recited in line 3 from the bottom of claim 8 and the phrase “elastomeric members associated with the upper T-plate” in line 2 from the bottom of claim 8 are indefinite.  It is unclear to the Examiner whether the elastomeric members are intended to be the same or different from one of the first, second, or third shock-absorbing assemblies.  Examiner notes that other claims tie the shock absorbing assemblies to elastomeric members.  See claim 3, for example.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While Morris includes elements 40 to serve as a stopper, the elements are described by Morris as being made of metal of make an audible clanging sound to serve as a warning.  Therefore, it would not have been obvious to have modified the metal stopper to have had a cushion pad.  Cushion is defined by Merriam Webster online as being “a soft pillow or pad” or “a pad of springy rubber”, for example. Such a soft pad or springy rubber pad would not result in an audible clanging sound and, therefore, would not provide the warning function.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
September 24, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657